Title: From George Washington to Colonel George Gibson, 21 February 1778
From: Washington, George
To: Gibson, George



Sir
Head Qrs Valley Forge February 21st 1778

I last night received your Favor of the 17th Instant.
The same reasons which prevented me determining on the sentences of the Court Martial, ordered by Major General the Marquiss de la Fayette, apply against the proceedings of the Court directed by General Wayne in the case of Lts McMichael & Dickinson. I make no doubt Colonel Hubley will have shewn you my Letter of the 14th on that subject. Under our present Military System none can appoint General Courts Martial but the Commander in Chief or Commanding General in a particular State—Hence it follows, that the proceedings of a Court otherwise appointed must be irregular. I sent Colo. Hubley an order upon that occasion for constituting a New Court, not only for the trial of Mansen & the Other Criminals who had been convicted, but for All Offenders that might be brought before it. If the Court is sitting, they will try Lts Wm McMichael of the pensylvania State Regiment & Lieut. Henry Dickenson of 5th Virginia Regiment, on the charges contained in the inclosed paper. If it is not you are to assemble One of which you will be president.
I not only excuse but thank you much for your conduct respecting Rations. At a time when the Army was nearly experiencing a famine and wanting every possible supply of provision, It would have been highly inexpedient for the Officers at Lancaster to have drawn more Rations than what you allowed—Nor shall the Staff with my consent ever receive their back claims of this nature in provision—No part of the Army

has been allowed the indulgence, supposing they had a right to claim it, which however is very questionable if not altogether inadmissible, and there can be no reason why the Staff should have a preference.
With respect to the Sick—Houses must be provided for their accomodation, and the Convalescents ought to be separated from them. Nor should the latter be discharged too soon as fit for duty, as their coming out in a weak feeble state can answer no valuable purposes, but on the contrary may bring on relapses and Ultimately the loss of their lives. Our situation for want of Cloathing is distressing—Our demands are great & universal and our supplies but scanty & trifling—to give to one part of the Army is to take from Another. However I wish the Cloathier General to furnish the Sick, both patients & those under the denomination of Convalescents upon your order and those of the Officers appointed to attend the Hospitals in future, with such necessaries as they may really require. In such case you & the Officers will be very particular in describing the Companies & Corps to which the Men belong their names and the Articles they stand in need of; and regular information must be transmitted of the supplies they obtain to the Commanding Officers of their respective Regiments that abuses may not be committed and the Men prevented from loosing and disposing of what they receive. The Cloathier General & his assistants will of course know their Issues & to what Corps which will be a check when drafts are applied for again.
We shall certainly want many Horses for our Dragoons—Of this however you will say Nothing—as the proprietors will regulate their prices, at least, in proportion to our necessity—I would wish you to have an Eye to the Horses you mention and to inform yourself as well as you can of their number & of the characters of the holders—but in such away as to prevent every suspicion of design.
Your report of the Surgeons is extremely pleasing and I hope they will continue to exert themselves, to answer the purposes of their appointment and to promote the interests of their Country & the cause of Humanity. I am Sir Yr Most Obedt servt

Go: Washington

